DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of August 20, 2021.  Claims 1-5, 8, 10-17, and 19-23 are pending in the application, with Claims 1, 13, and 20 being in independent form.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1, 13, 20, and 22 are amended to read as follows:

	1.  A method for controlling a puddle lamp controller associated with a vehicle, comprising:
	sending, to a puddle lamp image server via a wireless communication device associated with the vehicle, a unique identifier indicative of the puddle lamp controller onboard the vehicle, and a geographic location of the vehicle;
receiving, from the puddle lamp image server, a reply packet comprising an image associated with the geographic location of the vehicle; and
displaying, via the puddle lamp controller, the image on a ground surface responsive to receiving the reply packet, wherein the image comprises indicia of a business or service associated with the geographic location of the vehicle, wherein the image further includes a directional arrow or route instructions to a location of the business or service. 

13.  A system, comprising:
a puddle lamp controller,
a processor; and
a memory for storing executable instructions, the processor configured to execute the instructions to:
send, to a puddle lamp image server via a wireless communication device associated with a vehicle, a unique identifier indicative of the puddle lamp controller onboard the vehicle, and a geographic location of the vehicle;
receive, from a puddle lamp image server, a packet comprising an image associated with a geographic location of a vehicle; and
display, via the puddle lamp controller, the image on a ground surface responsive to receiving the packet, wherein the image comprises indicia of a business or service associated with the geographic location of the vehicle, wherein the image further includes a directional arrow or route instructions to a location of the business or service. 


	20.  A non-transitory computer-readable storage medium having instructions stored thereupon which, when executed by a processor, cause the processor to:
	send, to a puddle lamp image server via a wireless communication device associated with a vehicle, a unique identifier indicative of a puddle lamp controller onboard the vehicle, and a geographic location of the vehicle;
receive, from the puddle lamp image server, a reply packet comprising an image associated with the geographic location of the vehicle; and
wherein the image further includes a directional arrow or route instructions to a location of the business or service.
	
	


	22.  The non-transitory computer-readable storage medium of claim 20, wherein the instructions further cause the processor to:
	determine a number of pedestrians along a first route option of a ridehail trip associated with [[the]] a ridehail user;
	navigate the vehicle using the first route based on the number of pedestrians being greater than a threshold amount; and 
	displaying, during navigation along the first route, a third image on the ground surface, the third image including a second indicia a business or service associated with the geographic location of the vehicle.


Cancel Claims 10 and 21.


Add New Claim 24:

	24.  The method of claim 1, wherein the image further includes identifying information associated with a ridehail user, wherein the image is displayed adjacent to a door associated with an assigned seat of the ridehail user.


Joel Bradley, Reg. No. 77,242 on November 2, 2021.

Allowable Subject Matter
Claims 1, 2-5, 8, 11-17, 19, 20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In independent Claim1, the specific limitations “receiving, from the puddle lamp image server, a reply packet comprising an image associated with the geographic location of the vehicle; and displaying, via the puddle lamp controller, the image on a ground surface responsive to receiving the reply packet, wherein the image comprises indicia of a business or service associated with the geographic location of the vehicle, wherein the image further includes a directional arrow or route instructions to a location of the business or service,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
	Claims 2-5, 8, 11, 12, 23 and 24 are also allowable at least due to their dependencies from Claim 1.
	In independent Claim 13, the specific limitations “receive, from a puddle lamp image server, a packet comprising an image associated with a geographic location of a vehicle; and display, via the puddle lamp controller, the image on a ground surface responsive to receiving the packet, wherein the image comprises indicia of a business or service associated with the geographic location of the vehicle, wherein the image further includes a directional arrow or route instructions to a location of the business or 
	Claims 14-17 and 19 are also allowable at least due to their dependencies from Claim 13.
	In independent Claim 20, the specific limitations “receive, from the puddle lamp image server, a reply packet comprising an image associated with the geographic location of the vehicle; and display, via the puddle lamp controller, the image on a ground surface responsive to receiving the reply packet, wherein the image comprises indicia of a business or service associated with the geographic location of the vehicle, wherein the image further includes a directional arrow or route instructions to a location of the business or service,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
	Claim 22 is also allowable at least due to its dependencies from Claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2019/0164344 (“Potter”) relates to a system and method for interactive scene projection, see paragraphs [0016] and [0005], in particular.

	U.S. Patent Publication No. 2019/0318159 (“Blanc-Paques”) relates to a method for identifying a user entering an autonomous vehicle, see paragraph [0058], in particular.
	U.S Patent Publication No. 2018/0039917 (“Buttolo”) relates to a vehicle ride sharing system, see paragraph [0045], in particular.
	U.S. Patent Publication No. 2021/0027334 (“Suthar”) relates to a vehicle communication system, see display 202a in Fig. 4C, in particular.
	U.S. Patent Publication No. 2021/0026345 (“Ito”) relates to a vehicle, see Fig. 11, in particular.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844        

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844